OPINION — AG — **** PART TIME COURT CLERK HELP — PAYMENT — PAYMENT FROM THE COURT FUND **** PART TIME HELD IN THE OFFICE OF THE COURT CLERK CAN BE PAID FROM THE COURT FUND. THE COURT FUND CANNOT BE RAIDED BY SPLITTING FULL TIME HELPER JOBS INTO PART TIME HELPER JOBS. AN EMPLOYEE IN THE COURT CLERK'S OFFICE WHO WORKS 37 1/2 HOURS OF EACH 37 1/2 HOUR WORK WEEK IS NOT A PART TIME HELPER AND SHOULD NOT BE PAID FROM THE COURT FUND. CITE: OPINION NO. 69-264, 20 O.S. 1969 Supp., 1304 [20-1304] (WILLIAM M. BONNELL) ** SEE: OPINION NO. 73-254 (1973) **